Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1904” has been used to designate both “rod” and “stop bar” (see page 27, paragraph [00117]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 41, 53 and 59 are objected to because of the following informalities:  
As to Claim 41, line 10 “the distance” should be replaced with --a distance--.
As to Claim 41, line 15 “the fiducial” should be replaced with --the fiducial structure--.
As to Claim 53, line 10 “the three-dimensional part item” should be replaced with --the three-dimensional item-- which is in agreement with “a three-dimensional item” recited at line 4.
As to Claim 59, line 3 “the three-dimensional item” should be replaced with --the three-dimensional part-- which is in agreement with “a three-dimensional part” recited at line 1.
As to Claim 59, connecting lines 9 - 10 “the print axis” should be replaced with --the printing axis-- which is in agreement with “a printing axis” recited at line 4.
As to Claim 59, line 12 “the X position” should be replaced with --an X position--.
As to Claim 59, line 14 “the Y position” should be replaced with --a Y position--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 48, 53 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 41, the instant claim recites “the measured X-Y offset” at line 19.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of protection.  The claim requires the offset to be calculated based on a comparison of the X-Y location of the fiducial as required at lines 16 – 18 and does not provide a “measuring” step to measure the X-Y offset, thus resulting in unclear scope.
Similarly Claim 48 recites “the measured X-Y offset at line 2.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of protection.
As to Claim 53, the instant claim recites “the last printed layer” at line 19.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of protection.
As to Claim 59, the instant claim recites “the printed portion of the part” at line 9.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of protection.  It is unclear as to what “the part” is referring to?  Does applicant mean portion of the three-dimensional item? Portion of the fiducial structure?  Please clarify.
Similarly, Claim 59 recites “the part” at line 18 and “the portion of the part” at line 19.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of protection.
Due to claim dependency, all pending claims are also rejected.

Conclusion
None of the prior art of records appears to read on the invention as understood by the Examiner, and the subject matter of the claims appears to be allowable if the rejections under 35 U.S.C. 112 and the objections can be overcome.  However, upon applicant’s amendment to overcome the rejections raised by the Examiner, and upon the Examiner’s better understanding of the inventio, a comparison of the prior art to the claims will again be made.
Regarding Claim 41, the prior art does not appear to teach “extruding build material from one or more print heads in a planar X-Y layer supported on a platen to print a layer of a three-dimensional item and a layer of a fiducial structure…”,  “calculating an X-Y offset of the three-dimensional item in the subsequent planar X-Y layer by comparing the subsequent known X-Y location of the fiducial to the known X-Y location of the fiducial; compensating system parameters to remove the measured X-Y offset; and printing one or more additional layers of the three-dimensional item and the fiducial structure after compensating system parameters” in combination with the remaining limitations as required by independent claim 41.
Regarding Claim 53, the prior art does not appear to teach “extruding build material from one or more print heads in a planar X-Y layer supported on a platen to print a layer of a three-dimensional item and a layer of a fiducial structure…”, “comparing the determined subsequent X, Y and Z locations to the X, Y and Z locations determined before incrementing the platen and calculating a shift amount when a -5- discrepancy exists; and shifting the one or more print heads by the shift amount when a discrepancy exists; and printing one or more additional layers of the three-dimensional 
Regarding Claim 59, the prior art does not appear to teach “printing a support structure for the three-dimensional item in a layer by layer manner along a printing axis, wherein the support structure has a fiducial structure having a known substantially vertical surface and a known substantially horizontal surface…”, “comparing the located X-Y position of the fiducial structure to a previous located position of the fiducial structure to calculate a measured X-Y offset; compensating system parameters to remove the measured X-Y offset; and printing one or more additional layers of the support structure and the part onto the previously printed support structure and the portion of the part” in combination with the remaining limitations as required by independent claim 59.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure; U.S. 2016/0129642, JP 5426722, U.S. 2007/0228592, WO 2005089090 and U.S. 6129872, disclose relevant systems for building a three-dimensional part (see PTO-892 attached). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/           Primary Examiner, Art Unit 2861